Title: To Thomas Jefferson from Anne-Louis de Tousard, 10 July 1805
From: Tousard, Anne-Louis de
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia July 10th 1805—
                  
                  I have the honor of forwarding to Your Excellency a private Letter which the Marquis de La fayette entrusted to my care. It being out of my power to proceed immediately to the seat of Government to deliver it myself; I would not delay a single moment forwarding the same. I am further instructed to give Your Excellency any explanation you may require on my friend’s private and political affairs, as his confidence in me was unbounded.
                  I feel happy that a Situation from the french Government, calling me to these peaceful shores again, affords me an opportunity of presenting Y. E. with my best respects, and to Subscribe myself 
                  Your most obedient and most humble Servant
                  
                     Lewis Tousard 
                     
                  
               